Citation Nr: 0908412	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for a bilateral knuckle 
disorder.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities (claimed as bilateral pain 
radiating from the lower back to the knees), to include as 
secondary to service-connected transitional vertebrae of the 
right side with episodes of strain of the lumbosacral spine 
of musculoligamentous origin.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issue of entitlement to service connection for headaches 
and radiculopathy of the bilateral lower extremities will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have 
dizziness that is causally or etiologically related to his 
military service.

3.  The Veteran has not been shown to currently have a 
bilateral knuckle disorder that is causally or etiologically 
related to his military service.

4.  The Veteran has not been shown to currently have a left 
wrist disorder that is causally or etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  Dizziness was not incurred in active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A bilateral knuckle disorder was not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  A left wrist disorder was not incurred in active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2006, prior to the initial decision on the claims in 
December 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in connection 
with the claim and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2006 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2006 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The Veteran's service treatment 
records as well as all identified and available VA treatment 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claims.  The Veteran 
has not identified any additional private medical records 
pertinent to his claims.  His records from the Social 
Security Administration were also obtained. 

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for dizziness, a bilateral knuckle 
disorder, and a left wrist disorder.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for dizziness, a bilateral 
knuckle disorder, and a left wrist disorder because such an 
examination would not provide any more probative information 
than is already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have had a 
disease, event, or injury pertinent to his knuckles during 
active military service.  Nor has he been shown to have a 
current diagnosis of dizziness, a bilateral knuckle disorder, 
or a left wrist disorder.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no current disorder to which an event, injury, or 
disease in service could be related, the Board finds that a 
VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).


I.  Dizziness

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for dizziness.  
His service treatment records do indicate that he had 
difficulty with balance while standing in April 1989.  Those 
records also document complaints of dizziness in February 
1997 and September 1997.  However, the remainder of his 
service treatment records are negative for any complaints, 
treatment, or diagnosis of dizziness.  Moreover, the medical 
evidence of record does not show that the Veteran sought any 
treatment immediately following his separation from service.  
In fact, he did not have any post-service complaints of 
dizziness until he filed his claim for service connection in 
March 2006.  Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that dizziness 
did not manifest during service.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
dizziness, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any dizziness is itself evidence which tends to show that 
such a disorder did not have an onset in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that dizziness 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis to the Veteran's active service.  In fact, the 
medical evidence of record does not indicate that the Veteran 
is currently being treated for or has a diagnosis of 
dizziness.  In this regard, there are no treatment records 
documenting any current treatment or diagnosis.  In fact, the 
Veteran denied having dizziness at an October 2006 VA 
examination.  As such, the Veteran has not been shown to have 
a current diagnosis of dizziness or a related disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for dizziness.


II.  Bilateral Knuckle Disorder

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
knuckle disorder.  His service treatment records are negative 
for any complaints, treatment, and diagnosis of knuckle pain 
or a knuckle disorder.  As such, there was no event, disease, 
or injury in service to which a current disorder could be 
related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

In addition, the medical evidence of record does not indicate 
that the Veteran was ever treated for or diagnosed with 
knuckle pain or a knuckle disorder following his period of 
service.  Despite his own statements regarding current 
knuckle pain, the Veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In fact, to the extent that the Veteran does have 
knuckle pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, 
the Veteran has not been shown to have a diagnosis of a 
bilateral knuckle disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Therefore, 
based on the foregoing, the Board finds that the Veteran is 
not entitled to service connection for a bilateral knuckle 
disorder.


III.  Left Wrist Disorder

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left 
wrist disorder.  His service treatment records do indicate 
that he hyperflexed his left wrist while playing softball in 
June 1991, and he was assessed as having a left wrist sprain 
at that time.  However, the remainder of his service 
treatment records are negative for any complaints, treatment, 
or diagnosis of a left wrist disorder.  Moreover, the medical 
evidence of record does not show that the Veteran sought any 
treatment immediately following his separation from service, 
and he did not have any post-service complaints until he 
filed his claim for service connection for left wrist pain in 
March 2006.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between current left wrist disorder and his time in 
service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Thus, to the extent the Veteran may have 
had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a 
left wrist disorder did not manifest during service.

Moreover, the medical evidence of record does not indicate 
that the Veteran was ever treated for or diagnosed with any 
left wrist disorder following his period of service.  Indeed, 
there are no post-service medical records documenting any 
complaints, treatment, or diagnosis of left wrist pain or a 
left wrist disorder.  To the extent the Veteran reports 
current left wrist pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Without medical evidence of a current disability, the claim 
must be denied.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left wrist disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left wrist disorder is not warranted.


ORDER

Service connection for dizziness is denied.

Service connection for a bilateral knuckle disorder is 
denied.

Service connection for a left wrist disorder is denied.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Board observes that the Veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for headaches.  His service treatment 
records indicate that he sustained a head injury in July 1979 
when someone hit him with a brick.  He also suffered a mild 
concussion in July 1980 when a motor vehicle hit him while 
riding a bicycle.  The service treatment records further 
document complaints of headaches in April 1989, October 1993, 
February 1997, September 1997, December 1997, and March 2002.  
In addition, September 2006 VA examination reports indicate 
that the Veteran currently has headaches.  However, the 
evidence of record does not include a medical opinion based 
on a complete review of the medical evidence addressing 
whether the Veteran currently has headaches that are related 
to his military service. 38 C.F.R. § 3.159(c)(4)(i).  
Therefore, the Board concludes that a VA examination and 
medical opinion are necessary for the purpose of determining 
the nature and etiology of any headaches that may be present.

In addition, the Board notes that the Veteran was afforded a 
VA examination in April 2007 in connection with his claim for 
service connection for bilateral pain radiating from the 
lower back to the knees.  The examiner diagnosed the Veteran 
with radiculopathy of the bilateral lower extremities and 
opined that the disorder was less likely as not caused by or 
a result of a chronic lumbosacral strain.  He also commented 
that it is likely that the Veteran's lower extremity 
condition would present regardless of the transitional 
vertebrae condition and the history of the chronic lumbar 
strain.  

Nevertheless, the April 2007 VA examiner did not address 
whether the Veteran may currently have radiculopathy that is 
directly related to his military service.  In this regard, 
the Veteran's service treatment records indicate that he 
reported having back pain radiating to his legs in July 1993.  
An April 1996 physical profile serial report also documented 
the Veteran as having sciatica.  He further complained of low 
back pain radiating to the pelvic area in April 1997, and in 
May 2000, he complained of pain radiating from his right 
buttocks to the back of his thigh.  The Veteran was also 
diagnosed with right sciatica in January 2002.  Therefore, 
the Board finds that an additional medical opinion is 
necessary for the purpose of determining the nature and 
etiology of any radiculopathy that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any headaches that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.  The examiner 
should opine whether it is at least as 
likely as not that the Veteran currently 
has headaches that are causally or 
etiologically related to his 
symptomatology and injuries in service 
or are otherwise related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  The RO should refer the Veteran's 
claims folder to the April 2007 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any radiculopathy 
that may be present.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service 
treatment records.  The examiner should 
comment as to whether the Veteran 
currently has radiculopathy that is 
causally or etiologically related to his 
symptomatology in service or is 
otherwise related to service.  If the 
examiner does not find that the Veteran 
has such a disorder directly related to 
service, he should indicate whether the 
radiculopathy is either caused by or 
permanently aggravated by Veteran's 
service-connected spine disability.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


